Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejection based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows - 
	Step 1 - In regard to claims 12 directed to “a method of designing a tool for forming a dental restoration of a tooth” that uses a generic “one or more processors” for “receiving” data and “designing . . . a tool for forming the dental restoration” -  the “method” is within the 35 
	Step 2A – The claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “receiving . . . data” may be performed mentally (a dentist receives and reviews scanned images) and the step of “designing a tool for forming the dental restoration” may be performed mentally (a dentist designs/envisions a tool in his mind).  
	Step 2B – The claimed steps are algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception. The limitation in claim 12 further requiring a “one or more processors” for performing the “receiving” and “designing” appear to be nothing more than generic computer processors.   There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond “determining” and “calculating” numerical values based on mathematical algorithms with a standard generic computer.  

The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive
technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In claim 1, lines 6 and 7, the limitation “wherein the aperture is larger than a tip of a restorative dental material introduction device” renders the claim indefinite.  One attempting to determine whether or not a particular mold meets the claim limitations would be at a loss in determining whether or not the mold’s aperture is larger than the tip of an unclaimed, undisclosed restorative dental introduction device.  The metes and bounds of the claim are unclear and indefinite.
	In claims 4 and 5, the limitation that the singular “mold body” comprised a “first mold body” and a “second mold body” is confusing and an unreasonable distortion of the singular term “body.”    The examiner suggests claiming that the mold body has first and second “sections” or “portions” or “parts” etc.
	In claim 11, the limitation that the singular “door body “ comprises “first”, “second” . . . door bodies is confusing and an unreasonable distortion of the singular term “body.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al (US 10,722,331).
	Hansen et al disclose in Figure 4 a mold body having a first part 30 and a second part 12 (first and second mold bodies, claim 4) having an aperture (Figure 4) configured to align with a portion of a tooth 100 to be restored.  The aperture is larger than an undisclosed tip of a dental material introduction device.  In regard to claim 4, note the first mold body 30 and the second mold body 12.  In regard to claim 6, note door body 50 (Figure 4).  In regard to claim 3, note Figure 3 where the door body 50 s separated from the mold body.  In regard to claim 10, note the chamfered edge in Figures 3 and 4.  In regard to claim 12, note column 4, line 54-column 5, line 5 disclosing the claimed receiving step and column 5, lines 6-20 disclosing the claimed designing step.  In regard to claims 12-15, note the method illustrated in Figure 4 with the attached mold body 30, 12 defining an aperture, filling the mold cavity with a restorative material 104.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US 10,722,331).
Hansen et al do not appear to explicitly disclose the claimed second, third, fourth and fifth door bodies as set forth in claim 11, but they do disclose that “multiple occlusal caps can be created which form or press each layer to its desired configuration” allowing the “practitioner to create dental restorations with engineered layers for improved appearance and/or function” (column 16, lines 35-42).  To have created the claimed second-fourth doors in order to allow the practitioner to create a dental restoration having engineered layers for improved performance and/or function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the Hansen et al suggestion for additional occlusal shaping mold parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
 (571) 272-4712